—In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Nassau County (Palmieri, J.), entered January 7, 1999, which, upon a jury verdict on the issue of damages, and upon the denial of her motion for judgment as a matter of law, is in favor of the plaintiff Marna Keane and against her in the principal sum of $80,600.
Ordered that the judgment is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The court should have granted the defendant’s motion for judgment as a matter of law. The evidence presented at trial was insufficient, as a matter of law, to prove that the plaintiff Marna Keane sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Kosto v Bonelli, 255 AD2d 557; Fountain v Sullivan, 261 AD2d 795; DiPalma v Villa, 237 AD2d 323). Krausman, J. P., H. Miller, Schmidt and Smith, JJ., concur.